Order entered April 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00366-CV

          IN RE HYDROSCIENCE INC, AND DWIGHT M. FRANCIS, Relators

                Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-3690

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relators’ motion for temporary relief and relators’ supplemental motion for temporary

relief. We ORDER relators to bear the costs of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE